Motion to consolidate appeals denied. No appeal lies from the oral decision and from the order denying appellants’ motion to vacate it, both of which may be reviewed on the appeal from the interlocutory judgment. Motion for a stay, pending appeal, granted on condition that appellants be ready to argue or submit the appeal at the November 1960 Term, beginning October 31, 1960, for which term the appeal is ordered to be placed on the calendar. The record and appellants’ brief must be served and filed on or before October 14, 1980.